Decree reversed on the law and facts in so far as it determined that the 6th paragraph of the will was invalid, and in all other respects affirmed. This court holds that the bequest in the 6th paragraph of the will is a valid bequest to Mae Taylor Higgins. (Matter of Megrue, 135 Misc. 16; affd., 229 App. Div. 711; affd., 254 N. Y. 658; Matter of Cobb, 9 N. Y. St. Repr. 583; affd., 112 N. Y. 672; Walter v. Walter, 60 Misc. 383; affd., 133 App. Div. 893; affd., 197 N. Y. 606.) Matter remitted to surrogate to enter a decree that the 6th paragraph of the will is a valid bequest to Mae Taylor Higgins. Costs to all parties filing briefs payable out of the estate. All concur, except Hinman, J., who dissents.